Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 12/15/2021. Claims 1, 4, 7-10, 13, 17, and 18 have been amended. Claims 1, 2, 4, 6-11, 13, and 15-18 remain pending and have been examined.

Specification
The substitute Abstract filed 12/15/2021 is accepted.


Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 4, 6-11, 13, and 15-18 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to an abstract idea because “the specific limitations of independent claims 1, 10… prevent preemption of any particular general concept” and that “the current claims provide a specific, improved way for determining brain health.” Examiner respectfully disagrees. Applicant asserts that the claims “require a first recognition unit that acquires specific features such as brain state data and user cognition data, a second recognition unit that acquires a user individual characteristic, a risk presentation unit that presents a chronological transition line and risk line, as well as other specific features.” Examiner 
Applicant further argues that the limitations of “a first recognition unit that acquires specific features such as brain state data and user cognition data, a second recognition unit that acquires a user individual characteristic, a risk presentation unit that presents a chronological transition line and risk line” amount to significantly more than an abstract idea because they include “specific limitations for determining brain health,” and “include a very specific and discrete implementation.” Applicant also asserts that these limitations “have at least one function that is beyond the list of examples provided by the USPTO in the July 2015 Update: Subject Matter Eligibility.” Examiner respectfully disagrees. Generally asserting the inclusion of “specific limitations for determining brain health” and a “specific and discrete implementation” is not a basis for finding that a claim recites additional elements amounting to significantly more than a recited abstract idea. Applicant does not provide any specific arguments beyond listing the above “units,” i.e. software, and their corresponding functions of acquiring and presenting data. As explained below in Step 2B, the acquisition of data for use in performing the abstract idea and the outputting of data following performance of the abstract idea only amount to insignificant 
With respect to Applicant’s reference to the July 2015 Update, it is not clear which examples Applicant is referencing, or how the above limitations provide functions “beyond” any of the described functions.
The rejection of claims 1, 2, 4, 6-11, 13, and 15-18 under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the characterization of claims 1, 2, 4, and 6-8 under 35 USC 112(f) have been fully considered but they are not persuasive. Applicant asserts that construing claims 1, 2, 4, and 6-8 under 35 USC 112(f) is “premature and moot since the Examiner has not identified any rejection (e.g., a prior art rejection) on which the construction depends,” and objects that the interpretation is unnecessary. Examiner respectfully disagrees. The presence of a rejection based on a claim element’s interpretation under 35 USC 112(f) is not a requirement for properly construing the element under 35 USC 112(f).
The above claim limitations are interpreted under 35 USC 112(f) because they recite a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. There is no requirement that a claim must be subsequently rejected based on the requirements of 35 USC 112(f) in order to interpret elements within the claim under that section.

C.	Applicant's arguments with respect to the rejection of claims 1, 2, 4, 6-11, 13, and 15-18 under 35 USC 103 have been considered but are moot because the new ground of rejection does 

Claim Objections
The previous objections to claim 1 is withdrawn based on the amendment filed 12/15/2021.

Claims 1, 9, and 10 are objected to because of the following informalities:  
Claims 1 and 10 recite “at least one of followings” in line 30 and line 27 respectively, which contains typographical errors.
Claim 9 recites “at least one of following types” in lines 2-3, which contains a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-11, 13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 4, and 6-9 are drawn to a system, claims 10, 11, 13, and 15-17 are drawn to a method, and claim 18 is drawn to a computer readable medium, each of which is within the four statutory categories (i.e. a machine, a process, and a manufacture). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
determining a chronological transition line and a risk line relating to dementia, the chronological transition line indicating transitions in user brain health data of a user from past to present based on past and present user brain health data of the user, the risk line being derived by referring to transitions according to age in the sample brain health data associated with individual characteristics corresponding to a user individual characteristic; 
the user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of the user, and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user, and
the user individual characteristic indicating individual characteristics of the user;
predicting a chronological prediction line indicating predicted transitions of the user brain health data of the user from present to future based on the chronological transition line,
wherein the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subjects, the lifestyle characteristics including lifestyle habits of the sample subjects, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including at least one of followings: an amount of exercise, an amount and types of food consumed. a length and quality of sleep, an amount and frequency of communication, an amount and frequency of hobby activities, an amount and frequency of alcohol consumption, and an amount and frequency of smoking,
predicting the chronological prediction line based on the chronological transition line and the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic, lifestyle characteristics corresponding to the user lifestyle characteristic, and age of the user;
where the sample brain health data includes sample brain health data of sample subjects associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively, the sample brain health data including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects and sample cognition data that are data pertaining to cognitive abilities as functions of the brains of the sample subjects.
 
 The above steps fall within the scope of a mental process. Fundamentally the process is that of determining and predicting trends related to dementia for a user. For example, the process involves using sample brain health data from sample subjects to determine a risk boundary for dementia as well as to determine the brain health of a user at different points in time based on the brain data, lifestyle data, and characteristics of the user, and then to predict changes in the user’s brain health data in the future. A human could perform all of these steps mentally or with a physical aid such as a pen and paper.

Independent claim 10 recites similar limitations and also recites an abstract idea under the same analysis. 

Step 2A(2)


A.	Insignificant Extra-Solution Activity. MPEP 2106.05(g) 

Claims 1 and 10 additionally recite acquiring the user brain health data, the user individual characteristic indicating individual characteristics of the user, and the user lifestyle characteristic indicating lifestyle characteristics of the user. However, these limitations only amount to collecting data for use as part of the abstract idea. MPEP 2106.05(g) lists examples of mere data gathering as previously found to constitute insignificant extra-solution activity.

Claims 1 and 10 additionally recite presenting the chronological transition line, the risk line, and the chronological prediction line. However, merely “presenting” the above lines after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).

B.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites a) a memory that stores a first database recited as including the sample brain health data, b) a processor recited as configured to execute a set of units, c) a first recognition unit recited as recognizing the user brain health data, d) a second recognition unit recited as recognizing the user individual characteristic, e) a risk presentation unit recited as presenting the chronological transition line and risk line, f) a prediction unit recited as predicting the chronological prediction line, g) a prediction presentation unit recited as presenting the 
Claim 10 additionally recites a first database recited as storing the sample brain health data.

Paragraph 30 of the specification as originally filed states that a server contains memory including a first database having sample brain health data. The database is therefore given its broadest reasonable interpretation as a generic computer memory.
Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 36 then further describes first recognition unit 11, paragraph 39 describes second recognition unit 12 and third recognition unit 13, paragraph 41 describes prediction unit 20 and risk presentation unit 30, and paragraph 45 describes a prediction presentation unit 31a. Each of these elements 11, 12, 13, 20, 30, and 31a are shown in Figure 1 as encompassed within the processor 8. Paragraph 45 additionally describes the risk presentation unit as including a chart display unit which displays charts or graphics. Each of the first recognition unit, second recognition unit, third recognition unit, prediction unit, risk presentation unit, and prediction presentation unit are therefore given their broadest reasonable interpretation as software running on a generic computer processor.

Each of the above elements therefore only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools. For example, the recited database is merely recited as a tool to implement the function of storing sample brain health data, the processor is recited only generically as “to execute” the units, and the various 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Insignificant Extra-Solution Activity. MPEP 2106.05(g) 
As explained above, claims 1 and 10 additionally recite acquiring the user brain health data, the user individual characteristic indicating individual characteristics of the user, and the user lifestyle characteristic indicating lifestyle characteristics of the user. However, these limitations only amount to collecting data for use as part of the abstract idea. MPEP 2106.05(g) lists examples of mere data gathering as previously found to constitute insignificant extra-solution activity.

Likewise, claims 1 and 10 additionally recite presenting the chronological transition line, the risk line, and the chronological prediction line. However, merely “presenting” the above lines after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).

B.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 10 only recite the memory, first database, processor, first recognition unit, second recognition unit, third recognition unit, prediction unit, risk presentation unit, and prediction presentation unit as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

C.	Well-Understood, Routine, Conventional Activity. MPEP 2106.05(d)
In addition to amounting to insignificant extra-solution activity, the functions of acquiring the user brain health data, acquiring the user individual characteristic indicating individual characteristics of the user, acquiring the user lifestyle characteristic indicating lifestyle characteristics of the user, presenting the chronological transition line, the risk line, and the chronological prediction line constitute well-understood, routine and conventional activity. The acquiring of each of the above types of data only amounts to receiving or transmitting data over a network and/or storing and retrieving information in memory. See MPEP 2106.05(d)(II).

The presentation of each of the lines following determination is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 



Depending Claims
Claim 2 recites determining a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 2 additionally recites presenting the score or the symbol, and the risk presentation unit including a first score presentation unit which performs the function of presenting the score or the symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 
With respect to the first score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a first score presentation unit 32a broadly as displaying the score or a corresponding symbol, and which is shown in Figure 1 as encompassed within the processor 8. The first score presentation unit is therefore given its broadest reasonable interpretation as software.
The recitation of the first score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the score or symbol. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 recites determining a score indicating a future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites presenting the score, or symbol corresponding to the score and the risk presentation unit includes a second score presentation unit that performs the function of presenting the score or symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
With respect to the second score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a second score presentation unit 32b broadly as displaying the score or a corresponding symbol, and which is shown in Figure 1 as encompassed within the processor 8. The second score presentation unit is therefore given its broadest reasonable interpretation as software.
The recitation of the second score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the score or symbol. 


Claim 6 recites determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 6 additionally recites presenting, together with or instead of the chronological prediction line, the score or symbol corresponding to the score, and the risk presentation unit including a third score presentation unit that performs the function of presenting the score or symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 
With respect to the third score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a third score presentation unit 32c broadly as displaying the score or a corresponding symbol, and which is shown in Figure 1 as encompassed within the processor 8. The third score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the third score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the score or symbol. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 recites acquiring a first chronological prediction line based on a first user lifestyle characteristic and a second chronological prediction line based on a second user lifestyle characteristic for an identical user. These limitations fall within the scope of the abstract idea as set out above based on the description of “acquiring” disclosed in the specification. Paragraphs 70-72 of the specification as originally filed describes the comparison/prediction unit as calculating a prediction line, and the term “acquiring” is therefore construed as acquiring the prediction line by calculating it.
Claim 7 additionally recites wherein the prediction unit includes a comparison/prediction unit which performs the function of acquiring the first and second chronological prediction lines, and the risk presentation unit includes a comparison/presentation unit that presents the first chronological prediction line and the second chronological prediction line side by side or consecutively to allow comparison.
Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 70 then further describes a comparison/prediction unit 22a broadly described as recognizing first and second chronological prediction lines, and which is shown in Figure 1 as encompassed within the processor 8. The comparison/prediction unit is therefore given its broadest reasonable interpretation as software operating on a generic processor.
The recitation of the comparison/prediction unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the data analysis function of recognizing the first and second chronological prediction lines. 
Furthermore, “presenting” the first chronological prediction line and the second chronological prediction line side by side or consecutively after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application). Examiner notes that the recitation of “to allow comparison” only constitutes non-functional descriptive material because it amounts to an intended purpose or motivation rather than a function performed by the system.

The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 8 recites determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age on the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic; and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristics and a lifestyle characteristic corresponding to the second user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 8 additionally recites presenting the first score and the second score, and the risk presentation unit including a fourth score presentation unit that performs the function of presenting the first score and second score.
However, “presenting” the first and second scores after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the first and second scores constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 
With respect to the fourth score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a fourth score presentation unit 32d broadly as displaying a score for simulated cases with changed lifestyle characteristics, and which is shown in Figure 1 as encompassed within the processor 8. The fourth score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the fourth score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 9 recites wherein the sample brain state data and the user brain state data include at least one of following types of data volumes of entire brains, volumes of at least one predetermined regions of the brains, brain images, electroencephalograms, and cerebral blood flows. These limitations fall within the scope of the abstract idea as set out above. 

Claim 11 recites determining a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 11 additionally recites presenting the score or symbol.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recites determining a score indicating a future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 13 additionally recites presenting the score or symbol corresponding to the score.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 


Claim 15 recites determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 15 additionally recites presenting, together with or instead of the chronological prediction line, the score or symbol corresponding to the score.
However, “presenting” the score or symbol after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).
In addition to amounting to insignificant extra-solution activity, the function of presenting the score or symbol constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also lists “presenting offers,” i.e. presenting information, as an example of previously established well-understood, routine and conventional activity. 


Claim 16 recites wherein the predicting includes predicting a first chronological prediction line based on a first user lifestyle characteristic and a second chronological prediction line based on the second user lifestyle characteristic for the identical user. These limitations fall within the scope of the abstract idea as set out above. 
Claim 16 additionally recites the presenting of the risk including presenting the first chronological prediction line and the second chronological prediction line side by side or consecutively to allow comparison.
However, “presenting” the first chronological prediction line and the second chronological prediction line side by side or consecutively after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application). Examiner notes that the recitation of “to allow comparison” only constitutes non-functional descriptive material because it amounts to an intended purpose or motivation rather than a function performed by the system.
In addition to amounting to insignificant extra-solution activity, the function of presenting the first chronological prediction line and the second chronological prediction line side by side or consecutively constitutes well-understood, routine and conventional activity. The presentation of these elements is only recited at a high level of generality, and may be construed as a form of transmitting data as discussed in MPEP 2106.05(d)(II). MPEP 2106.05(d)(II) also 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 17 recites determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age at the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic; and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age at the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the second user lifestyle characteristic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 17 additionally recites presenting the first score and the second score.
However, “presenting” the first and second scores after determination only amounts to insignificant extra-solution activity in the form of insignificant application following performance of the abstract idea. See e.g. MPEP 2106.05(g)(3) (discussing insignificant application).

With respect to the fourth score presentation unit, Figure 1 element 8 shows a dashed line encompassing several sub-elements, and is described in paragraph 30 as “a processor (CPU) 8 that operates as various functions (functional units) by loading a program (program product) 19.” Paragraph 45 then further describes a fourth score presentation unit 32d broadly as displaying a score for simulated cases with changed lifestyle characteristics, and which is shown in Figure 1 as encompassed within the processor 8. The fourth score presentation unit is therefore given its broadest reasonable interpretation as software or as a generic display device.
The recitation of the fourth score presentation unit only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it is only broadly recited as used to execute the function of presenting the first and second scores. 
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 18 additionally recites a computer readable medium that includes a program product comprising instructions that cause a computer to operate as the system according to claim 1.

The recitation of the computer readable medium that includes a program product comprising instructions only amounts to mere instructions to implement the functions of the abstract idea using generic computer components as tools given that it encompasses generic computer instructions and is only broadly recited as causing a computer to operate to perform functions in claim 1.
The above elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 1, 2, 4, 6-11, 13, and 15-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(d)
The previous rejection of claims 4, 8, 13, and 17 under 35 USC 112(d) is withdrawn based on the amendment filed 12/15/2021.
	
Claim Construction - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a “first recognition unit” as recited in claim 1;
a “second recognition unit” as recited in claim 1;
a “risk presentation unit” as recited in claims 1, 2, 4, 6, 7, and 8;
a “prediction unit” as recited in claims 1 and 7;
a “prediction presentation unit” as recited in claim 1;
a “third recognition unit” as recited in claim 1;
a “first score presentation unit” as recited in claim 2;
a “second score presentation unit” as recited in claim 4;
a “third score presentation unit” as recited in claim 6;
a “comparison/prediction unit” as recited in claim 7; 
a “comparison/presentation unit” as recited in claim 7; and
a “fourth score presentation unit” as recited in claim 8.

The above claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 4, and 6-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  



If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
	Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 1, 2, 4, 6-9, and 18 under 35 USC 112(b) is withdrawn based on the amendment filed 12/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US Patent Application Publication 2002/0059031) in view of Shiroishi et al (US Patent Application Publication 2017/0206654) and Barnett et al (WO 2016/156867).

claim 1, Shimura discloses the claimed system comprising:
a memory that stores a first database that includes sample brain health data of sample subjects associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively ([132], [143], [159], [170], and [217] describe a database containing stored responses from prior testees to administered test sections, as well as characteristics such as the age of each testee), 
the sample brain health data including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects (Figure 4 and [147]-[149] describe the collected test data including information on frontal-lobe function, i.e. brain state) and sample cognition data that are data pertaining to cognitive abilities as functions of the brains of the sample subjects (Figures 11-18 and [186]-[188] describe the collected test data including estimations of the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

a processor that is configured to execute a set of units ([119] and [120]), wherein the set of units includes:
a first recognition unit ([120] and [129]) that acquires user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of a user (Figure 4 and [147]-[149] describe a current testee entering answers pertaining to frontal-lobe function, i.e. brain state), and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user (Figures 11-18 and [186]-[188] describe a current testee entering answers related to estimating the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

a second recognition unit ([120]) that acquires a user individual characteristic indicating individual characteristics of the user ([138] and [175] describe the current testee entering information including their age);

a risk presentation unit ([120]) that presents a chronological transition line and a risk line relating to dementia (Figure 19, [190], [192], and [193] describe a result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time, i.e. a chronological transition line, and lines G1, G2, etc based on collected prior testee data, i.e. risk lines), 
the chronological transition line indicating transitions in the user brain health data of the user from past to present based on past and present user brain health data of the user (Figure 19, [190], and [193] describe the result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time based on the tests described in [147]-[149] and [186]-[188]), 
the risk line being derived by referring to transitions according to age in the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic (Figure 19, [190], and [192] describe lines G1, G2, etc as corresponding to the least square lines for individuals at different ages, including the current testee’s age. Examiner notes that the claim does not define or restrict what constitutes a “transition” or a “risk” in the context of the risk line); and

a prediction unit that predicts a chronological prediction line indicating predicted transitions of the user brain health data of the user from present to future ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee),

wherein the risk presentation unit includes a prediction presentation unit that presents the chronological prediction line in addition to the chronological transition line and the risk line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]), and

in the first database, the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subjects ([14], [15], [32], [33], and [68] state that the plurality of sample testees can also be divided based on criteria such as gender and climate; Figure 10 and [184]-[187] describe testees being grouped according to gender, marital status, and occupation for the dementia factor degree test), and

the system further includes a third recognition unit that acquires a user lifestyle characteristic indicating lifestyle characteristics of the user ([138] and [175] describe collecting the current testee’s sex and job; [189] states that the dementia factor degree test charts displayed to the current testee are “suited to the testee,” i.e. the system collects information about the testee relevant to the different test chart groupings), and

wherein the prediction unit predicts the chronological prediction line based on the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic, the lifestyle characteristics corresponding to the user lifestyle ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; [132] describes the sample testee data being divided into age groups for analysis, and Figure 19, [190], and [193] describe the prediction line being based on sample data corresponding to discrete ages);

but does not expressly disclose:
predicting the chronological prediction line based on the chronological transition line, and
the lifestyle characteristics including lifestyle habits of the sample subjects, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including at least one of followings: an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of communication, an amount and frequency of hobby activities, an amount and frequency of alcohol consumption, and an amount and frequency of smoking.

However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to predict future transitions of a user’s brain health based on past and present user brain health data, i.e. predict a chronological prediction line based on a chronological transition line (Figures 5A-7 show a series of patient progress graphs where having past and present patient data (circles) and a predictive model line (solid line); [26]-[28], [35], and [36] describe collecting a set of sample patient data and generating a model; [49]-[54] describe adapting the displayed model line based on time series brain data collected from the patient, i.e. the predicted line is also based on the line fitted to the timewise patient data).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Shiroishi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses determining a chronological transition line as well as predicting a chronological prediction line, and using the chronological transition line to predict the chronological prediction line as taught by Shiroishi would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Barnett further teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to include lifestyle habits as part of lifestyle characteristics for a sample population, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of alcohol consumption (Page 8 lines 5-8 and 18-28, page 9 line 32 – page 10 line 2, Page 11 lines 5-7 and line 29 – page 12 line 6, page 25 lines 7-14, and page 30 line 17 – page 31 line 5 describe determining a user’s risk of dementia or cognitive impairment by comparing data from the user, such as exercise, diet, sleep, and consumption of alcohol, with stored population baseline data for each of those factors).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Barnett since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses the sample brain health data of the sample subjects being associated with lifestyle characteristics of the sample subjects, and including lifestyle habits as part of those lifestyle characteristics, where the lifestyle habits include habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of alcohol consumption as taught by Barnett would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Shimura/Shiroishi/Barnett teach the system according to claim 1. Shimura future discloses: 
wherein the risk presentation unit includes a first score presentation unit that presents a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with the individual characteristics corresponding to the user characteristic (Figures 7 and 8 show figures illustrating the degree of risk as dots on a chart, i.e. symbols; [158]-[165] describe calculating a score indicating the degree of dementia of the testee based on previous data from other testees and then displaying the score on a graph and/or as a numerical value, i.e. a dementia risk score; Examiner notes paragraphs 41, 42, 44, 45, 74 and 75 of Applicant’s specification as originally filed, which describe the risk score as including a present risk of the user based on the comparison to sample data at current time ‘t’).

With respect to claim 9, Shimura/Shiroishi/Barnett teach the system according to claim 1. Shimura does not expressly disclose wherein the sample brain state data and the user brain state data include at least one of following types of data: volumes of entire brains, volumes of at least one predetermined regions of the brains, brain images, electroencephalograms, and cerebral blood flows.
However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to include volumes of entire brains ([19] describes using the volume of the brain), volumes of at least one predetermined region of brains ([37] and [38] describe using the volume of the hippocampus), brain images ([16]-[19] describe using brain imaging data), and cerebral blood flows ([27] describes the data including cerebral blood flow) as part of sample and user brain state data ([26]-[28], [35], and [36]).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, and Barnett to include volumes of entire brains, volumes of at least one predetermined region of brains, brain images, and cerebral blood flows as part of sample and 

With respect to claim 10, Shimura discloses the claimed computer-implemented method for presenting dementia risk using a first database in which sample brain health data of sample subjects, including at least one type of data for sample brain state data that are data pertaining to states of brains of the sample subjects and sample cognition data that are data pertaining to cognitive ability as functions of the brains of the sample subjects, are associated with individual characteristics including at least one of age, gender, and physical information of the sample subjects respectively ([132], [143], [159], [170], and [217] describe a database containing stored responses from prior testees to administered test sections, as well as characteristics such as the age of each testee; Figure 4 and [147]-[149] describe the collected test data including information on frontal-lobe function, i.e. brain state; Figures 11-18 and [186]-[188] describe the collected test data including estimations of the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities), the method comprising:

acquiring user brain health data including at least one type of data for user brain state data, which is data pertaining to a state of a brain of a user (Figure 4 and [147]-[149] describe a current testee entering answers pertaining to frontal-lobe function, i.e. brain state), and user cognition data, which is data pertaining to cognitive ability as a function of the brain of the user (Figures 11-18 and [186]-[188] describe a current testee entering answers related to estimating the degree of right-brain activity and sensitivity in daily life, i.e. cognitive abilities);

acquiring a user individual characteristic indicating individual characteristics of the user ([138] and [175] describe the current testee entering information including their age);

presenting a chronological transition line and a risk line relating to dementia (Figure 19, [190], [192], and [193] describe a result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time, i.e. a chronological transition line, and lines G1, G2, etc based on collected prior testee data, i.e. risk lines), 
the chronological transition line indicating transitions in the user brain health data of the user from past to present based on past and present user brain health data of the user (Figure 19, [190], and [193] describe the result chart including a line from point A0 to point A1 indicating a change in the current testee’s scores over time based on the tests described in [147]-[149] and [186]-[188]), 
the risk line being derived by referring to transitions according to age in the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic (Figure 19, [190], and [192] describe lines G1, G2, etc as corresponding to the least square lines for individuals at different ages, including the current testee’s age. Examiner notes that the claim does not define or restrict what constitutes a “transition” or a “risk” in the context of the risk line); and

predicting a chronological prediction line indicating predicted transitions of the user brain health data for the user predicted from the present to future ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee),

wherein presenting the risk includes presenting the chronological prediction line in addition to the chronological transition line and the risk line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]), and

in the first database, the sample brain health data of the sample subjects are associated with the individual characteristics and with lifestyle characteristics of the sample subjects ([14], [15], [32], [33], and [68] state that the plurality of sample testees can also be divided based on criteria such as gender and climate; Figure 10 and [184]-[187] describe testees being grouped according to gender, marital status, and occupation for the dementia factor degree test), and

the method further comprises acquiring a user lifestyle characteristic indicating lifestyle characteristics of the user ([138] and [175] describe collecting the current testee’s sex and job; [189] states that the dementia factor degree test charts displayed to the current testee are “suited to the testee,” i.e. the system collects information about the testee relevant to the different test chart groupings),

wherein the predicting includes predicting the chronological prediction line based on the sample brain health data associated with the individual characteristics corresponding to the user individual characteristic, the lifestyle characteristics corresponding to the user lifestyle ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; [132] describes the sample testee data being divided into the groups for analysis, and Figure 19, [190], and [193] describe the prediction line being based on sample data corresponding to discrete ages);

but does not expressly disclose:
predicting the chronological prediction line based on the chronological transition line, and
the lifestyle characteristics including lifestyle habits of the sample subjects, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including at least one of followings: an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of communication, an amount and frequency of hobby activities, an amount and frequency of alcohol consumption, and an amount and frequency of smoking.

However, Shiroishi teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to predict future transitions of a user’s brain health based on past and present user brain health data, i.e. predict a chronological prediction line based on a chronological transition line (Figures 5A-7 show a series of patient progress graphs where having past and present patient data (circles) and a predictive model line (solid line); [26]-[28], [35], and [36] describe collecting a set of sample patient data and generating a model; [49]-[54] describe adapting the displayed model line based on time series brain data collected from the patient, i.e. the predicted line is also based on the line fitted to the timewise patient data).
Therefore it would have been obvious to one of ordinary skill in the art of dementia forecasting before the effective filing date of the claimed invention to modify the system of Shimura to predict a chronological prediction line based on a chronological transition line as taught by Shiroishi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Shimura already discloses determining a chronological transition line as well as predicting a chronological prediction line, and using the chronological transition line to predict the chronological prediction line as taught by Shiroishi would perform that same function in Shimura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Barnett further teaches that it was old and well known in the art of dementia forecasting before the effective filing date of the claimed invention to include lifestyle habits as part of lifestyle characteristics for a sample population, the lifestyle habits including habitual behaviors in daily life that have effects of increasing or decreasing dementia risk including an amount of exercise, an amount and types of food consumed, a length and quality of sleep, an amount and frequency of alcohol consumption (Page 8 lines 5-8 and 18-28, page 9 line 32 – page 10 line 2, Page 11 lines 5-7 and line 29 – page 12 line 6, page 25 lines 7-14, and page 30 line 17 – page 31 line 5 describe determining a user’s risk of dementia or cognitive impairment by comparing data from the user, such as exercise, diet, sleep, and consumption of alcohol, with stored population baseline data for each of those factors).


With respect to claim 11, Shimura/Shiroishi/Barnett teach the method according to claim 10. Shimura further discloses
further comprising presenting a score indicating dementia risk of the user or a symbol corresponding to the score based on a result of a comparison between the user brain health data and the sample brain health data associated with individual characteristics corresponding to the user individual characteristic (Figures 7 and 8 show figures illustrating the degree of risk as dots on a chart, i.e. symbols; [158]-[165] describe calculating a score indicating the degree of dementia of the testee based on previous data from other testees and then displaying the score on a graph and/or as a numerical value, i.e. a dementia risk score; Examiner notes paragraphs 41, 42, 44, 45, 74 and 75 of Applicant’s specification as originally filed, which describe the risk score as including a present risk of the user based on the comparison to sample data at current time ‘t’).

With respect to claim 18, Shimura/Shiroishi/Barnett teach the system of claim 1. Shimura further discloses a computer readable medium that includes a program product comprising instructions that cause a computer to operate as the system according to claim 1 ([120]-[126] and [196]-[198] describe the system as a computer having a processor executing a program stored in memory).

Claims 4, 6-8, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US Patent Application Publication 2002/0059031) in view of Shiroishi et al (US Patent Application Publication 2017/0206654) and Barnett et al (WO 2016/156867) as applied to claims 1 and 10, and further in view of Takahashi (US Patent Application Publication 2010/0250470).

With respect to claim 4, Shimura/Shiroishi/Barnett teach the system according to claim 1. Shimura further discloses:
determining a score indicating a future dementia risk of the user based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages);

but does not expressly disclose:
wherein the risk presentation unit includes a second score presentation unit that presents the score, or a symbol corresponding to the score.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol corresponding to the score, indicating a future disease risk (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, and Barnett to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, and Barnett already teaches calculating the actual score indicating a future dementia risk of the user, and displaying the score as taught by Takahashi would perform that same function in Shimura, 

With respect to claim 6, Shimura/Shiroishi/Barnett teach the system according to claim 1. Shimura further discloses:
determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
wherein the risk presentation unit includes a third score presentation unit that presents the score, or a symbol corresponding to the score, together with or instead of the chronological prediction line.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, and Barnett to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, and Barnett already teaches calculating the actual score indicating a future dementia risk of the user (i.e. a future disease risk score), and displaying the score as taught by Takahashi would perform that same function in Shimura, Shiroishi, and Barnett, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Shimura/Shiroishi/Barnett teach the system according to claim 1. Shimura further discloses:
wherein the prediction unit includes a comparison/prediction unit that acquires a first chronological prediction line based on a first user lifestyle characteristic ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; Figure 10, [132], and [184]-[187] describe testees being grouped according to marital status and occupation for the dementia factor degree test), and

the risk presentation unit includes a comparison/presentation unit that presents the first chronological prediction line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]);

but does not expressly disclose:
recognizing a second chronological prediction line based on a second user lifestyle characteristic for an identical user; and
presenting the first and second chronological prediction line side by side or consecutively to allow comparison.

However, Takahashi teaches that it was old and well known in the art of disease risk prediction before the effective filing date of the claimed invention to recognize first and second chronological prediction lines based on first and second user lifestyle characteristics respectively and to present the first and second lines side by side or consecutively (Figures 10A and 10B show a series of graphs displaying prediction lines side-by-side based on a series of lifestyle factor values for a patient along with a corresponding risk score; [112]-[118] describe the system calculating the lines based on the user lifestyle characteristics as well as recalculating them and the risk score upon receiving modifications to the lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk prediction before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, and Barnett to recognize a second chronological prediction line based 

With respect to claim 8, Shimura/Shiroishi/Barnett/Takahashi teach the system according to claim 7. Shimura further discloses:
determining a first score indicating a future dementia risk of the user or a symbol corresponding to the first score based on a result of a comparison between the user brain health data of a first age on the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
wherein the risk presentation unit including a fourth score presentation unit that presents the first score indicating a future dementia risk of the user or a symbol corresponding to the first score, and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristics and a lifestyle characteristic corresponding to the second user lifestyle characteristic.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B as well as recalculating the probability score and displaying the recalculated score, i.e. a second risk score corresponding to second user lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, Barnett, and Takahashi to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, Barnett, and Takahashi already teaches calculating a score indicating a future dementia risk of the user (i.e. a disease risk score) as well as determining how the prediction would be affected by changing values in the lifestyle characteristics (see e.g. Shimura [194]), and displaying a second score indicating the future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic as taught by Takahashi would perform that same function in Shimura, Shiroishi, Barnett, and Takahashi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 13, Shimura/Shiroishi/Barnett teach the method according to claim 10. Shimura further discloses:
determining a score indicating a future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages);

but does not expressly disclose:
further comprising presenting the score, or a symbol corresponding to the score.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol corresponding to the score, indicating a future disease risk (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, and Barnett to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did 

With respect to claim 15, Shimura/Shiroishi/Barnett teach the method according to claim 10. Shimura further discloses:
determining a score indicating the future dementia risk of the user or a symbol corresponding to the score, based on a result of a comparison between the user brain health data at a first age on the chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and the lifestyle characteristics corresponding to the user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages);

but does not expressly disclose:
further comprising presenting the score, or a symbol corresponding to the score, together with the chronological prediction line or in place of the chronological prediction line.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a score, or symbol (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk analysis before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, and Barnett to display the determined score indicating a future dementia (i.e. a disease) risk in place of the chronological prediction line as taught by Takahashi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Shimura, Shiroishi, and Barnett already teaches calculating the actual score indicating a future dementia risk of the user, and displaying the score as taught by Takahashi would perform that same function in Shimura, Shiroishi, and Barnett, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 16, Shimura/Shiroishi/Barnett teach the method according to claim 10. Shimura further discloses:
wherein the predicting includes predicting a first chronological prediction line based on a first user lifestyle characteristic ([168], [171], [172], [180], [189], and [193] describe using the current testee’s answers in combination with the stored previous answers to predict a future dementia degree of the current testee; Figure 10, [132], and [184]-[187] describe testees being grouped according to marital status and occupation for the dementia factor degree test), and

the presenting of the risk includes presenting the first chronological prediction line (Figure 19 shows a future dementia prediction line from points A1 to A4 as described in [172] and [193]);

but does not expressly disclose:
predicting a second chronological prediction line based on a second user lifestyle characteristic for an identical user; and
presenting the first and second chronological prediction line side by side or consecutively to allow comparison.

However, Takahashi teaches that it was old and well known in the art of disease risk prediction before the effective filing date of the claimed invention to predict first and second chronological prediction lines based on first and second user lifestyle characteristics respectively and to present the first and second lines side by side or consecutively (Figures 10A and 10B show a series of graphs displaying prediction lines side-by-side based on a series of lifestyle factor values for a patient along with a corresponding risk score; [112]-[118] describe the system calculating the lines based on the user lifestyle characteristics as well as recalculating them and the risk score upon receiving modifications to the lifestyle characteristics).
Therefore it would have been obvious to one of ordinary skill in the art of disease risk prediction before the effective filing date of the claimed invention to modify the combination of Shimura, Shiroishi, and Barnett to predict a second chronological prediction line based on 

With respect to claim 17, Shimura/Shiroishi/Barnett/Takahashi teach the method according to claim 16. Shimura further discloses:
determining a first score indicating a future dementia risk of the user based on a result of a comparison between the user brain health data of a first age at the first chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristic and a lifestyle characteristic corresponding to the first user lifestyle characteristic ([32], [168], [172], and [189] describe using the stored statistical analysis of the sample data to determine a future dementia degree of the user and a variation of the future dementia degree, i.e. a score indicating dementia risk, based on the user’s age and the data for sample users at different ages; Figure 10 and [184]-[187] describe testees being grouped according to marital status, and occupation for the dementia factor degree test, i.e. lifestyle characteristics);

but does not expressly disclose:
presenting the first score indicating a future dementia risk of the user or a symbol corresponding to the first score, and a second score indicating the future dementia risk of the user or a symbol corresponding to the second score based on a result of a comparison between the user brain health data of the first age on the second chronological prediction line and the sample brain health data associated with individual characteristics corresponding to an individual characteristic obtained by including the first age along with the user individual characteristics and a lifestyle characteristic corresponding to the second user lifestyle characteristic.

However, Takahashi teaches that it was old and well known in the art of disease risk analysis before the effective filing date of the claimed invention to display a first score, or symbol corresponding to the first score, indicating a future disease risk and a second score, or symbol corresponding to the second score, indicating a future disease risk based on comparing user health data with sample health data associated with a second user lifestyle characteristic (Figures 10A and 10B show a calculated numerical disease risk score along with a radar chart showing the score for each of several diseases; [54], [55], [62], [99], [100], and [102]-[103] describe calculating a patient’s probability score of one or more diseases and displaying the score to the user as illustrated in Figures 10A and 10B as well as recalculating the probability score and displaying the recalculated score, i.e. a second risk score corresponding to second user lifestyle characteristics).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ash et al (US Patent Application Publication 2013/0174073);
Mian et al (US Patent Application Publication 2017/0235889).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Gregory Lultschik/Examiner, Art Unit 3626